t c summary opinion united_states tax_court ashit valia and smita valia petitioners v commissioner of internal revenue respondent docket no 6756-03s filed date ashit valia and smita valia pro_se hieu c nguyen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the issue for decision is whether petitioners are entitled to exclude dollar_figure of settlement proceeds including dollar_figure of attorney’s fees from their gross_income for the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of their petition petitioners resided in california petitioner smita valia petitioner was an employee of smith barney inc smith barney in its southfield michigan office until her resignation in date in a letter dated date stowell friedman ltd a law firm in chicago illinois informed petitioner that she was a member of a class to whom smith barney would make a settlement offer in 181_frd_243 s d n y on date petitioner entered into a release of claims release which provided in relevant part smita valia claimant in consideration of a payment of dollar_figure payable as follows the payment of dollar_figure to claimant less applicable payroll withholding taxes the payment to claimant the parties stipulated that if the attorney’s fees are includable in income then petitioners are entitled to deduct the amount of such attorney’s fees as an itemized_deduction for the taxable_year of dollar_figure for which an irs form_1099 will be issued and the payment of attorneys’ fees and costs in the amount of dollar_figure to stowell friedman for which an irs form_1099 will be issued to both claimant and stowell friedman hereby releases and forever discharges salomon smith barney inc smith barney travelersgroup inc and citigroup inc and each of their past current and future parents subsidiaries and affiliated companies and each of their past current and future officers directors and employees from any and all claims and demands whatsoever known or unknown in law or equity by contract tort or pursuant to statute regulation or ordinance which she now has or ever had or may have from the beginning of time until the date she executes this release including but without limitation any claims raised in the dispute resolution process drp provided for in the settlement of the above-captioned lawsuit and expressly including any and all claims and demands regarding arising out of or relating to claimant’s employment with smith barney and if applicable the termination thereof this release includes claims and demands regarding arising out of or relating to any form of employment discrimination including but not limited to sex or gender discrimination sexual harassment sexual preference discrimination race national origin or religious discrimination age or disability discrimination and any and all other forms of employment discrimination prohibited by the civil rights act u s c sic title vii of the civil rights act of as amended u s c 2000e et sec sic the civil rights act of the equal pay act the age discrimination in employment act u s c sec_621 sic the americans with disabilities act the family_and_medical_leave act of or any other federal state or local statute regulation or ordinance prohibiting employment discrimination petitioner was a resident of california when she executed the release petitioners’ legal fees were based on a contingency-fee agreement with their attorney of the dollar_figure settlement proceeds smith barney sent stowell friedman ltd a check in the amount of dollar_figure which was characterized as payment of attorney’s fees and costs smith barney also sent and petitioners received dollar_figure of the remaining settlement proceeds consistent with the release smith barney issued petitioners a form_w-2 wage and tax statement for dollar_figure and a form 1099-misc miscellaneous income for dollar_figure petitioners reported dollar_figure of the settlement proceeds on their tax_return an amount corresponding with that reported on the form_w-2 petitioners did not report any of the remaining dollar_figure in settlement proceeds petitioners contend that they are entitled to exclude the dollar_figure reported on the form misc from their gross_income for the taxable_year because such amount was for sickness and injuries suffered by petitioner from exposure to second-hand cigarette smoke at smith barney discussion neither of the parties has addressed the applicability of sec_7491 regarding the burden_of_proof petitioners have not established that they satisfied the requirements of sec_7491 thus the burden_of_proof remains with petitioners of the remaining dollar_figure not sent to petitioners’ attorney dollar_figure was treated as wages subject_to_withholding taxes for michigan state_income_tax of dollar_figure federal_income_tax dollar_figure social_security_tax of dollar_figure and medicare_tax of dollar_figure the release indicates that the unreported settlement proceeds of dollar_figure consisted of two components dollar_figure for which an irs ‘form 1099’ will be issued and dollar_figure for attorney’s fees and costs language in a settlement agreement can offer some probative evidence on how a settlement payment should properly be characterized for purposes of sec_104 see eg 87_tc_236 affd 835_f2d_67 3d cir that characterization is important in deciding whether the payment may be excluded from a taxpayer’s gross_income in general a taxpayer’s gross_income broadly encompasses all income from whatever source derived sec_61 it does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 as such settlement proceeds on account of nonphysical injuries such as gender discrimination may not be excluded under sec_104 the underlying litigation upon which the parties rely was reported as martens v smith barney inc supra the complaint in that case raised allegations of gender discrimination see id pincite there was no claim of personal physical injury or sickness similarly the release focuses on claims and demands regarding gender discrimination and not upon a claim of personal physical injury or sickness consequently petitioners cannot avail themselves of sec_104 to exclude dollar_figure of the unreported settlement proceeds petitioners nevertheless claim that the settlement proceeds relate to injuries suffered by petitioner from exposure to second-hand cigarette smoke at smith barney petitioners claim that the release did not cover such injuries because smith barney wanted to protect itself petitioners have not offered nor can they point to any evidence in the record that supports such characterization of the settlement payment the remaining dollar_figure not reported by petitioners is characterized as attorney’s fees and costs to the extent there was previously any doubt as to the includability in income of attorney’s fees received as part of a contingent-fee agreement the u s supreme court recently resolved the question in commissioner v banks u s __ 125_sct_826 the supreme court held that in general when a plaintiff’s recovery_of a money judgment or settlement constitutes income the portion of a money judgment or settlement paid to the plaintiff’s attorney under a contingent-fee agreement is income to the plaintiff under the internal_revenue_code accordingly the dollar_figure attorney’ sec_3 it is somewhat illogical to suggest that the release would not include all claims made by petitioner fees are includable as income to petitioners and as a result of the parties stipulation is also deductible as an itemized_deduction reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the parties’ stipulation regarding the deductibility of attorney’s fees decision will be entered under rule the supreme court in commissioner v banks u s __ 125_sct_826 noted that the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1546 amending the i r c by adding sec_62 was not effective at the time of the transaction since the act is not retroactive the supreme court did not consider it likewise we need not consider whether it might apply to the facts of this case
